DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following double patenting rejections have been updated to take into consideration amendments to claims in instant and/or copending applications or patents
(1) Claims 18, 19, and 21-24, as amended or previously presented, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 and 40 of copending Application No. 15/539,565 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and copending claims comprising overlapping, non-mutually exclusive subject matter.

Instant claim 18 and copending claim 31 both specify a method of generating RPE cell comprising culturing pluripotent stem cells in a medium comprising a RPE differentiation agent and said medium devoid of a TGFbeta superfamily member to generating differentiating cells; culturing the differentiating cells in a medium comprising aid differentiation agent, and a TGFbeta superfamily member, to generate cells of differentiated towards an RPE linage; and culturing the cells which are further differentiated towards the RPE linage in a medium comprising nicotinamide, wherein said medium is devoid of the TGFbeta superfamily member.  The copending claims more narrowly define the differentiation agent as nicotinamide and the TGFbeta super family member as activin A.  However, these species disclosed by the copending claims are an obvious variant because these member are well art established species used to differentiate pluripotent stem cell to RPE (See the Clegg rejection above as evidence).  The instant claim recite an additional step of analyzing the secretion of PEDF from the differentiating cells, whereas the copending claim is silent to this limitation.  However, at the time of the instant claim and copending claim PEDF expression and secretion was and art-established marker of cells differentiating towards a RPE lineage.  The instant claims specifies that the RPEs secreted greater than 750 ng of PEDF per ml per day, whereas the copending claims recites greater than 500 ng of PEDF per ml per day.  Thus the ranges are overlapping and thus obvious variants of each other.  The instant claim specifies that the ration of apical secreted PEDF to basal secreted PEDF is between about 1 and about 7.  The copending claim recites discloses the ratio at 
Instant claim 19 specifies the TGFbeta superfamily member as TGFbeta 1 or 3, or activin A.  Copending claim 31 specify activin A and thus discloses a species.  As such, copending claim 31 renders instant claim 19 obvious for reasons discussed here and above.
Instant claim 21 specifies the differentiation agent as NA or 3-aminobenzamide.  Copending claim 31 discloses NA and thus discloses a species.  As such, copending claim 31 renders instant claim 21 obvious.
Instant claim 22 specifies the pluripotent stem cells as embryonic stem cell.  Copending claim 31 also specifies the pluripotent stem cells as embryonic stem cells.  As such, copending claim 31 renders instant claim 22 obvious for reasons discussed above.
Instant claim 23 and copending claim 40 essentially recite the same limitations.  As such, copending claim 40 renders instant claim 23 obvious for reasons discussed above.


(2)  Claims 18, 19, and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 15/539,473 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and copending claims comprising overlapping, non-mutually exclusive subject matter.
Copending claim 25 discloses culturing hES cell in a medium devoid of activin a and comprising to produce differentiating cells; culturing the differentiated cell with NA and Activin a to arrive at RPE linage cell and further culturing the RPE linage cells in NA devoid of activin A.  Thus, copending claim 25 discloses all of the steps and RPE product of instant claim 18.  Copending claim 25 is silent as the express and secretion patterns of PEGF and VEGF as recited in the instant claim 18.  However, the methods are the same and result in the same product.  As such, absent evidence to the contrary, the method of the RPE produced by the same method should have identical functional properties, i.e. PEGF and VEGF expression and secretion.  Thus instant claim 18 is an obvious variant of copending claim 25

Copending claim 25 discloses NA as recited in instant claim 21.
Copending claim 25 discloses embryonic stem cells as recited in instant claim 22.
Instant claims 23 and 24 recite wherein clauses describing culture parameters of the ES cells prior to the differentiation stems recited in the base claim 18.  These claims do recite an active step added to the method and thus are solely descriptive of the ES cell.  Further these prior culture conditions do not change the structure or function of the ES cell prior to its use in the differentiation method of base claim 18.  As such, these do not impart and further structural or functional limitations to instant claims 23 and 24 and thus copending claim 25 is an obvious variant of these claims for reasons discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


When a recitation has been newly added to the claims by amendment, the specification, as originally filed, is reviewed to determine if the newly added recitation has adequate written support.  Adequate written support can be explicit or implicit.
Claim 18, and therefore dependents, newly recite, “the ratio of apical secreted PEDF to basal secreted PEDF is between about 1 to about 7, and the ration of basal secreted to apical secreted VEGF is between about 1 and about 4”.  A search of the specification, as originally filed, did not elucidate a literal recitation for this newly added recitation.  As such, the specification does not provide explicit written support for this new recitation.  A review of the specification also did not provide implicit support for the newly recited ranges for the claimed ratios.  In the remarks dated 6/17/2021, Applicant states that support for this amendment can be found throughout the specification as filed for example at p. 31, lines 23-31, Example 4 (pp. 51-52; Table 5, and p. 51, lines 10-19) and Example (p. 60, lines 12-17).  Examiner reviewed all of these citations. Table 5 discussed the apical:basal secretion for PEGF and basl:apical secretion for VEGF for several culture samples.  None of them recited or suggested the claimed 
Thus the above new recitation constitutes new matter because the specification as originally filed provides neither explicit nor implicit support for it.

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
 	Applicant traverses the written description rejection.  Applicant states that the specification describes, “the ratio of apical secretion of PEDF:basal secretion of PEDF is greater than 1.  According to particular embodiments, the ratio is greater than 2.  According to particular embodiments the ratio…is greater than 3.  In addition, the ratio of basal secretion of VEGF :apical secretion of VEGF is greater than 1.  According to particular embodiments, the ratio…is greater than 1.5, 2, or 2.5” (p. 31, lines 23-31).   “PEDF apical to basal ration in the range of 2.77-5.70 and VEGF basal to apical ratio in the range of 2.04 to 3.88,” p. 60, lines 17-20.  “Transwell-PEDF ration at week 3 (apical/basal)” “M4” or “M5” columns show an upper value of 6.78 for an apical basal ratio.  The upper range value for the basal:apical VEGF ratio, located in “Polarization”, “Transwell-VEGF ratio at week 3 (basal/apical)” “M4” or “M5” columns show an upper value of 3.09”.  (Table 5, page 52).  Applicant submits that taken together one of skill in the art would be able to conclude that the range of apical:basal PEDF ratios fall between the values of “about 1 to about 7”, and that the range of basal:apical VEGF ratios fall between the values of “about 1 to about 4” for the RPE cells generated using 
	In response, Applicant argument is respectfully not found persuasive because a subgenus range is not supported by a generic disclosure and specific examples within the subgenus range (In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).  See MPEP § 2163(B) end of paragraph 1; MPEP § 2163.05(III).  
Regarding the PEDF apical:basal ratio, the breadth of “about 1” can reasonable be interpreted to encompass a number below 1, such as 0.9, 0.8, 0.7, 0.5, 0.4, 0.3, etc… and any number in between these fractions of 1.  The breadth of “about 7” can reasonable be interpreted to encompass 8, 9, possibly even 10 or 11.  Thus the broadest reasonable interpretation of “about 1 to about 7” can reasonably be interpreted as some number less than 1 to upwards of 9, possible 10 or 11.  As Applicant refers to the generic range disclosures of greater than 1, greater than 2, greater than 3.  All of these generic disclosures are contrary to a claim limitation of “about 1” for the lower range because generic range disclosures limits the ratio range to above 1.  The upper end of the range for greater than 1, 2, 3, as recited in the generic range disclosure is not supportive of the specific upper range of “about 7” because upper end of the generic range disclosure is open ended and therefore does not point to any specific and limiting numeric species that is critical in the upper end range and critical to the invention.  As such, such generic range disclosures of greater than 1, 2, and 3 do not support the subgenus of “about 1 to about 7” as claimed.   The specific subgenus range “2.77-5.70” is provided by the specification.  However, “about 1” encompasses a number of numerical species less than 2.77 and “about 7” encompasses a number of numerical 
The same type of analysis pertains to “about 1 to about 4” for the VEGF basal:apical ratio.  The breadth of the range “about 1 to about 4” can reasonably be interpreted to encompass some number less than 1 to some number greater than 4, such as 5, 6, even possible 7 or 8.  The generic range disclosure of a VEGF basal:apical ratio of greater than 1 is not supportive and is even contrary to the lower limit of “about 1” because it does not allow for any number less than 1, whereas “about 1” does.  The upper limit is not defined in greater than 1 and is open.  Thus, the generic range disclosure does not support or define any critical top limit of any kind, let alone the cutoff of “about 4”.  The specification does provide the range 1.  The specification’s description of subgenus “greater than 1.5, 2, or 2.5” for the same reason as the generic range disclosure of greater than 1 discussed above. Applicant’s argument also refers to one specific data point species, “3.09”, from Table 5 that falls within the upper range of 

Relevant Prior Art
	US 2015/0159134 A1 (Choudhary et al; effectively filed 12/11/2013) describes a method of generating RPE comprising: (a) culturing pluripotent cell in the presence of a first and second SMAD inhibitor (i.e.a medium devoid of a TGFbeta superfamily because TGFbeta superfamily members are not present in the medium and the SMAD inhibitors are inhibitors of TGFbeta receptor pathway signaling); (b) culturing the cells of step a with a BMP pathway activator and absent the first and second inhibitors ([0006]-[0009]).  Secretion of VEGF and PEDF were measured to determine RPE maturity ([0182]).   The ratio of [VEGF]:[PEDF] is higher in the media collected from the bottom chamber and lower in the media from the top chamber indicating higher basolateral secretion of VEGF and higher apical secretion of PEDF. This indicates that the RPE obtained by directed differentiation method disclosed herein are polarized and functional ([0370]).  However, Choudhary et al. does not describe the PEDF concentrations claimed, the PEDF apical:basal ratio and the VEGF basal:apical ratio claimed.


No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632